Case 1:19-cv-01066-PKC Document 62 Filed 09/12/19 Page 1of1
Case 1:19-cv-01066-PKC Document 61 Filed 09/11/19 Page 1of1

KIRKLAND & ELLIS LLP

AND AFHLIAFED PARFNERSHIPS

601 Lexington Avenue
New York, NY 10622
Bob Alten United States
To Call Writer Directly: Facsimile:
+1 212 390 4060 +1 212 446 4800 +1212 446 4900

bob.allen@kirkland.com
www. kirkland.cam

September 11, 2019
Conference Adjourned

BY CM/ECF

The Honorable P. Kevin Castel From: ~ [ 3S —/

United States District Judge to: Octo} er 20 .

Daniel Patrick Moynihan U.S. Courthouse woogie LE RO aot SBS p. 7,

500 Pearl Street -
New York, New York 10007 . | aa
i . CASTEL, US. ,

Re: Expedia, Inc. v. United Airlines, Inc., Nol 9-cv-01066 (PKC) P'- (2 -F
On

Dear Judge Castel:

We represent United Airlines, Inc. in the above-captioned matter and write on behalf of
both parties to request an adjournment of the status conference currently scheduled for Friday, -
September 13, 2019 at 12:00 p.m. The parties jointly request that this conference be adjourned
to October 18, 2019 or a date thereafter at the Court’s convenience.

On April 5, 2019, the Court issued an Order denying Expedia’s motion for a preliminary
injunction. (Dkt. No, 49), Since that time, the parties have been engaged in discussions
regarding the substance of the Court’s Order and the parties’ relationship going forward. In light
of these continuing discussions, the parties respectfully submit that a conference would be
premature at this time.’

Sincerely,

/s/ Bob Allen
Bob Allen

CC: Chris Colorado, Esq. (by email)

 

1 In light of the parties’ discussions, the parties have jointly requested multiple adjournments since the Court’s
April 5, 2019 Order. The Court has granted each of those requests, (Dkt, Nos. 52, 56, 58, 60), This is the
parties’ fifth request for an adjournment.

Beijing Boston Chicago Dallas HongKong Houston Lendon LosAngeles Munich Palo Alto San Francisco Shanghai Washington, D.C.

 
